DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: “further comprising a user interface capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input” should be cancelled since it is a mere repetition of limitations already recited in claim 1. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “further comprising a user interface capable of, upon receipt of a user input, causing the saving of images captured within a predetermined time interval prior to the receipt of the user input” should be cancelled since it is a mere repetition of limitations already recited in claim 18. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 11-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20100238289) in view of Van Dan Elzen (US 20160325681 A1).

As to claim 1, Wu discloses a video recording system for a vehicle (FIGS. 1-7), comprising: 
a rearview mirror assembly (FIG. 1, rearview mirror 10) comprising: 
a housing (FIG. 1, rearview mirror enclosure 11); 
a user interface (FIGS. 1-4, function switches 43 provided with the pushbuttons 44 on the tops thereof to allow a user to actuate the function switches 43; see [0023]); 
a mirror element supported by the housing (FIGS. 1-4, mirror surface 13); 
a printed circuit board disposed within the rearview mirror assembly (FIGS. 1 and 7, circuit board 70); and 
a processor disposed on the printed circuit board (FIG. 7, CPU disposed on circuit board 70); and 
a first imager in communication with the processor and capable of capturing video images (FIGS. 1-2 and 7, camera 42; see [0019]); 
wherein the processor is configured to process data from the captured images (CPU in FIG. 7 and [0026]).
Wu fails to explicitly disclose wherein the user interface is capable of allowing a user to selectively save video captured by the imager; and wherein the video recording system is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input.
(see [0006], [0019], [0023], [0025]-[0026], [0030]-[0031]); and 
wherein the video recording system is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input (see [0026], [0030]-[0031]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Van Dan Elzen’s teachings to include wherein the user interface is capable of allowing a user to selectively save video captured by the imager; and wherein the video recording system is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input so that the recording includes earlier image data for situations where the earlier information may be desired, thereby saving captured image data that encompasses substantially the entire event (Van Dan Elzen; [0026], [0030]).

As to claim 2, Wu as modified by Van Dan Elzen further discloses wherein the housing defines an opening at a distance from the processor (FIGS. 1-4, opening 15); 
wherein the opening is configured to accept a removable media storage card capable of storing data from the captured images (FIG. 4 and [0023], The memory card slot 53 is set within the memory card receiving opening 15 in such a way that an external memory card 80 can be inserted into the memory card slot 53 through the memory card receiving opening 15); 
(FIGS. 1-4); and 
wherein the processor is disposed within the housing toward a second side of the housing (FIG. 1).

As to claim 3, Wu as modified by Van Dan Elzen further discloses further comprising a memory disposed on the printed circuit board and configured to be in communication with the processor (FIG. 7, Memory and CPU disposed on circuit board 70); 
wherein the processor is disposed on a first end of the printed circuit board (FIG. 7); and
wherein the memory is disposed on a second end of the circuit board in a spaced-apart relationship with the processor (FIG. 7). 

As to claim 4, Wu as modified by Van Dan Elzen further discloses wherein the captured images comprise video images (see [0023], Video data recorded by the digital monitoring system 40; see [0026]).  
Wu as modified by Van Dan Elzen fails to explicitly disclose wherein the first imager is disposed in a vehicle on one of a headliner of the vehicle and a windshield of the vehicle; 
wherein the first imager is configured to capture images of scenes to the front of the vehicle and to transmit data on the captured images to the processor.
However, Van Dan Elzen teaches wherein the first imager is disposed in a vehicle on one of a headliner of the vehicle and a windshield of the vehicle (FIG. 1, forward viewing camera module 12); 
(see [0014]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Van Dan Elzen’s teachings to include wherein the first imager is disposed in a vehicle on one of a headliner of the vehicle and a windshield of the vehicle; wherein the first imager is configured to capture images of scenes to the front of the vehicle and to transmit data on the captured images to the processor so that the recording includes earlier image data for situations where the earlier information may be desired, thereby saving captured image data that encompasses substantially the entire event (Van Dan Elzen; [0026], [0030]).

As to claim 8, the combination of Wu and Van Dan Elzen further discloses further comprising a user interface capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input (Van Dan Elzen; see [0025]-[0026], [0030]-[0031]).

As to claim 11, Wu as modified by Van Dan Elzen fails to explicitly disclose wherein the video recording system is capable of transmitting captured images wirelessly to another device.
However, Van Dan Elzen teaches wherein the video recording system is capable of transmitting captured images wirelessly to another device (see [0029]-[0030]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Van Dan Elzen’s teachings to include wherein the video recording system is capable of transmitting captured images wirelessly (Van Dan Elzen; [0026], [0030]).

As to claim 12, Wu discloses a rearview mirror assembly for a vehicle (FIG. 1, rearview mirror 10) comprising: 
a housing (FIG. 1, rearview mirror enclosure 11); 
a mirror element supported by the housing (FIGS. 1-4, mirror surface 13); 
a processor disposed on a printed circuit board and at least partially enclosed within the housing (FIGS. 1 and 7, CPU disposed on circuit board 70); and
a user interface in communication with the processor (FIGS. 1-4, function switches 43 provided with the pushbuttons 44 on the tops thereof to allow a user to actuate the function switches 43; see [0023]); 
wherein the processor is configured to be in communication with and to receive inputs from at least one imager (FIG. 7, CPU and camera 42; see [0026]);
wherein the at least one imager is disposed in a vehicle (see [0019]). 
Wu fails to explicitly disclose wherein at least one imager is configured to capture images from the exterior of the vehicle; and wherein the rearview mirror assembly is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input.
However, Van Dan Elzen teaches wherein at least one imager is configured to capture images from the exterior of the vehicle (FIG. 1 and [0014]); and 
(see [0006], [0019], [0023], [0025]-[0026], [0030]-[0031]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Van Dan Elzen’s teachings to include wherein at least one imager is configured to capture images from the exterior of the vehicle; and wherein the rearview mirror assembly is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input so that the recording includes earlier image data for situations where the earlier information may be desired, thereby saving captured image data that encompasses substantially the entire event (Van Dan Elzen; [0026], [0030]).

As to claim 13, Wu as modified by Van Dan Elzen further discloses wherein the housing defines an opening configured to accept a media storage card capable of storing data from the captured images (FIG. 4 and [0023], The memory card slot 53 is set within the memory card receiving opening 15 in such a way that an external memory card 80 can be inserted into the memory card slot 53 through the memory card receiving opening 15); 
wherein the opening defined by the housing is disposed in a spaced-apart relationship with the processor (FIGS. 1-4, opening 15). 

As to claim 14, Wu as modified by Van Dan Elzen further discloses wherein the captured images comprise video images (see [0023], Video data recorded by the digital monitoring system 40; see [0026]). 

However, Van Dan Elzen teaches wherein at least one imager is configured to capture images to the front of the vehicle and to transmit image data from the captured images to the processor (see FIG. 1 and [0014]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Van Dan Elzen’s teachings to include wherein at least one imager is configured to capture images to the front of the vehicle and to transmit image data from the captured images to the processor so that the recording includes earlier image data for situations where the earlier information may be desired, thereby saving captured image data that encompasses substantially the entire event (Van Dan Elzen; [0026], [0030]).

As to claim 18, the combination Wu and Van Dan Elzen further discloses further comprising a user interface capable of, upon receipt of a user input, causing the saving of images captured within a predetermined time interval prior to the receipt of the user input (Van Dan Elzen; see [0026], [0030]-[0031]).

As to claim 20, Wu as modified by Van Dan Elzen fails to explicitly disclose wherein the processor is capable of transmitting captured images wirelessly to another device.
However, Van Dan Elzen teaches wherein the processor is capable of transmitting captured images wirelessly to another device (see [0029]-[0030]).
(Van Dan Elzen; [0026], [0030]).

Claims 5-7, 9, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20100238289) in view of Van Dan Elzen (US 20160325681 A1) further in view of Chen (US 20180222391).

As to claim 5, the combination of Wu and Van Dan Elzen fails to explicitly disclose further comprising a second imager in communication with the processor; 
wherein the second imager is disposed in a vehicle and is configured to capture images to the rear of the vehicle and to transmit data on the captured images to the processor. 
However, Chen teaches further comprising a second imager in communication with the processor (see FIGS. 9-10, [0095] and [0101]); 
wherein the second imager is disposed in a vehicle and is configured to capture images to the rear of the vehicle and to transmit data on the captured images to the processor ([0072], [0084], [0095], [0101]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu and Van Dan Elzen using Chen’s teachings to include a second imager in communication with the processor; (Chen; [0029]).

As to claim 6, Wu as modified by Van Dan Elzen further discloses wherein the video recording system is configured to receive power from a vehicle power supply (FIG. 7, [0023] and [0026]).  
Wu as modified by Van Dan Elzen fails to explicitly disclose wherein the video recording system is configured to be activated upon the vehicle ignition being turned on and wherein the video recording system is configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off. 
However, Chen teaches wherein the video recording system is configured to be activated upon the vehicle ignition being turned on and wherein the video recording system is configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off (FIG. 4; see [0065], [0085]-[0086]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu and Van Dan Elzen using Chen’s teachings to include wherein the video recording system is configured to be activated upon the vehicle ignition being turned on and wherein the video recording system is configured to be turned off upon one of the vehicle ignition being turned off and power to the (Chen; [0029]).

As to claim 7, the combination of Wu and Van Dan Elzen fails to explicitly disclose further comprising a back-up battery; wherein the back-up battery is capable of providing sufficient power to allow the video recording system to save any images captured after a power supply to the video recording system is turned off. 
However, Chen teaches further comprising a back-up battery (FIG. 2, battery 92);
wherein the back-up battery is capable of providing sufficient power to allow the video recording system to save any images captured after a power supply to the video recording system is turned off (see [0085]-[0086]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu and Van Dan Elzen using Chen’s teachings to include a back-up battery; wherein the back-up battery is capable of providing sufficient power to allow the video recording system to save any images captured after a power supply to the video recording system is turned off in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

claim 9, the combination of Wu and Van Dan Elzen fails to explicitly disclose wherein the rearview mirror assembly comprises a display element, and wherein at least a portion of the display element is configured to selectively display images captured by the first imager. 
However, Chen teaches wherein the rearview mirror assembly comprises a display element, and wherein at least a portion of the display element is configured to selectively display images captured by the first imager (FIG. 10, screen display 30; see [0097]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu and Van Dan Elzen using Chen’s teachings to include wherein the rearview mirror assembly comprises a display element, and wherein at least a portion of the display element is configured to selectively display images captured by the first imager in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

As to claim 15, the combination of Wu and Van Dan Elzen fails to explicitly disclose wherein the processor is configured to be in communication with and is configured to receive inputs from at least two imagers. 
However, Chen teaches wherein the processor is configured to be in communication with and is configured to receive inputs from at least two imagers (see FIGS. 9-10, [0095] and [0101]).
(Chen; [0029]).

As to claim 16, the combination of Wu, Van Dan Elzen and Chen further discloses wherein a first imager is disposed in the vehicle and is configured to capture images of scenes to the front of the vehicle and a second imager is configured to capture images to the rear of the vehicle (Chen; [0095] and [0101]); and 
wherein the first and the second imagers are configured to transmit data on the captured images to the processor (Chen; FIG. 10, [0072] and [0084]). 

As to claim 17, Wu as modified by Van Dan Elzen further discloses wherein the rearview mirror assembly is configured to receive power from a vehicle power supply (FIG. 7, [0023] and [0026]). 
Wu as modified by Van Dan Elzen fails to explicitly disclose wherein the processor and the at least one imager are configured to be activated upon the vehicle ignition being turned on, and wherein the processor and the at least one imager are configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off; the rearview mirror assembly further comprising a back-up battery; wherein the back-up battery is 
However, Chen teaches wherein the processor and the at least one imager are configured to be activated upon the vehicle ignition being turned on, and wherein the processor and the at least one imager are configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off (FIG. 4; see [0065], [0085]-[0086]); 
the rearview mirror assembly further comprising a back-up battery (FIG. 2, battery 92);
wherein the back-up battery is capable of providing sufficient power to allow the processor to cause any images not saved before power to the video recording system is turned off to be saved (see [0085]-[0086]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wu using Chen’s teachings to include wherein the processor and the at least one imager are configured to be activated upon the vehicle ignition being turned on, and wherein the processor and the at least one imager are configured to be turned off upon one of the vehicle ignition being turned off and power to the vehicle accessories being turned off; the rearview mirror assembly further comprising a back-up battery; wherein the back-up battery is capable of providing sufficient power to allow the processor to cause any images not saved before power to the video recording system is turned off to be saved in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

claim 19, the combination of Wu and Van Dan Elzen fails to explicitly disclose wherein the rearview mirror assembly further comprises a display element; and wherein at least a portion of the display element is configured to selectively display images captured by the at least one imager. 
However, Chen teaches wherein the rearview mirror assembly further comprises a display element (FIG. 10, screen display 30); and wherein at least a portion of the display element is configured to selectively display images captured by the at least one imager (see [0097]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Wu and Van Dan Elzen using Chen’s teachings to include wherein the rearview mirror assembly further comprises a display element; and wherein at least a portion of the display element is configured to selectively display images captured by the at least one imager in order to provide a rear view mirror system for conveniently  monitoring inside, outside, and the status of the vehicle in a remote monitoring device such as a smartphone; the rear view mirror system can be applied to a vehicle easily, enabling a smart monitoring system for the vehicle (Chen; [0029]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20100238289) in view of Van Dan Elzen (US 20160325681 A1) further in view of Hoye (US 20200296320).

claim 10, the combination of Wu and Van Dan Elzen fails to explicitly disclose further comprising at least one indicator disposed so as to be selectively visible through the mirror element; 
wherein the indicator is configured to indicate a status of the video recording system. 
However, Hoye teaches further comprising at least one indicator disposed so as to be selectively visible through the mirror element (FIG. 4; see [0022] and [0024]); 
wherein the indicator is configured to indicate a status of the video recording system (FIG. 4; see [0022] and [0024]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination Wu and Van Dan Elzen using Hoye’s teachings to include at least one indicator disposed so as to be selectively visible through the mirror element; wherein the indicator is configured to indicate a status of the video recording system in order to improve vehicle event recorder device (Hoye; [0018]).

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
Applicant argues at page 7 that Chen does not disclose wherein the user interface is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input. Firstly Applicant should note that the amended independent claims recite “wherein the video recording system is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input” while claims 8 and 9 recite “a user interface capable of, upon receipt of a user input, capable of” makes the limitations very broad since it merely reciting the capability of the user interface or the video recording system. Finally, Chen discloses in [0065]-[0066], during the recording process, users can change the recording parameters. These include: 1. change between high definition to full high definition video; 2. change to record or not to record voice; 3. Grasp the current image and save it to cloud photo albums; 4. Stop/resume the recording … During the DVR recording process, mirror application handles other photo requests simultaneously. Photo request includes but not limited to snapshots by user. Therefore, the user interface disclosed by Chen is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input.
Applicant’s amendments and arguments, at page 8 with respect to “wherein the video recording system is capable of, upon receipt of a user input, saving images captured within a predetermined time interval prior to the receipt of the user input”, filed on 02/04/2022, with respect to the rejection(s) of claim(s) 1 and 12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Dan Elzen (US 20160325681 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482